Citation Nr: 1638737	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  07-33 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial compensable rating for psoriatic arthritis of the index and long (2nd and 3rd) fingers, right (dominant) hand; prior to November 23, 2013, and 10 percent thereafter.  

3.  Entitlement to an initial compensable rating for psoriatic arthritis, index (2nd) finger, left (non-dominant) hand.  

4.  Entitlement to an initial compensable rating for psoriatic arthritis, little finger, (5th) of the right (dominant) hand.  

5.  Entitlement to an initial compensable rating for psoriatic arthritis, toes, bilateral feet. 

6.  Entitlement to an initial compensable rating for psoriatic arthritis, lumbar spine (claimed as back pain); prior to May 9, 2013, and 10 percent thereafter.  

7.  Entitlement to an initial compensable rating for psoriatic arthritis of the toes of both feet.  

8.  Entitlement to an initial compensable rating for psoriatic arthritis prior May 9, 2013.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of March 2007 and December 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The complex procedural history of this case requires explanation.  A March 2007 rating decision denied service connection for bilateral hearing loss, tinnitus, a back disorder, and arthritis of the skeletal system.   

The Veteran testified at hearings in April 2008 and April 2010 at the RO before a Decision Review Officer (DRO).  The Veteran testified before a Veterans Law Judge (VLJ) (who is no longer employed by the Board) at an RO hearing (called a travel Board hearing) in July 2011 and a transcript thereof is on file.  

In VA Form 21-4138, Statement in Support of Claim, dated May 25, 2011, and received May 27, 2011, the Veteran's service representative, at the Veteran's behest, requested that the claims for service connection for low back pain and arthritis of the skeletal system be changed to service connection for psoriasis with psoriatic arthritis, to include the low back.  

A December 2012 Board decision granted service connection for tinnitus and for psoriatic arthritis but remanded a claim for service connection for a back disability [later granted and characterized as psoriatic arthritis of the lumbar spine] and denied service connection for hearing loss in each ear. 

A rating decision of December 19, 2012, effectuated the Board's grants of service connection and assigned an initial, and maximum, schedular rating of 10 percent for tinnitus, effective September 28, 2006.  Service connection was established for psoriatic arthritis which was assigned an initial noncompensable rating, also effective September 28, 2006 under hyphenated Diagnostic Codes 5009 - 5003 (and these were his only service-connected disorders).  The Veteran was notified of that rating decision by RO letter of January 22, 2013, and he filed a Notice of Disagreement (NOD) in April 2013 as to the noncompensable rating for psoriatic arthritis (but not the rating for tinnitus).  

After VA examinations on November 23, 2013, the RO separately rated the manifestations of psoriatic arthritis.  An initial 10 percent was assigned for psoriatic arthritis of the index and long (right 2nd and 3rd) fingers of the dominant right hand, effective November 23, 2013.  Separate noncompensable ratings were assigned for psoriatic arthritis of the index (left 2nd) finger of the nondominant left hand; psoriatic arthritis of the toes of both feet; and psoriatic arthritis of the right little (right 5th)) finger, all effective from November 23, 2013.  An initial noncompensable rating was assigned for psoriatic arthritis of the lumbar spine (claimed as a back disorder) from September 28, 2006, and a 10 percent rating was assigned effective May 9, 2013.  This resulted in a combined disability evaluation of 10 percent from September 28, 2006; 20 percent from May 9, 2013; and 30 percent from November 23, 2013.  

Received in February 2014 was the Veteran's Notice of Disagreement (NOD) with the evaluations but not the effective dates assigned by the January 2014 rating decision.  

Also in February 2014, in VA Form 21-4138, Statement in Support of Claim, the Veteran claimed service connection for a "condition" of both hands and both feet due to service-connected psoriatic arthritis, as well as service connection for radiculopathy of the right and left legs due to service-connected disability of the back.  In that same month, in VA Form 21-526b, Supplemental Claim for Compensation, in February 2014 he claimed service connection for a "condition" of the neck, both shoulders, both hips, both knees, and gastritis (apparently all as due to service-connected psoriatic arthritis).  

The Veteran appealed that portion of the 2012 Board decision that denied service connection for hearing loss in each ear.  An April 2014 Order of the United States Court of Appeals for Veterans Claims (Court) remanded the issues of service connection by aggravation for a pre-existing right ear hearing loss and service connection for a left ear hearing loss for action consistent with an April 2014 Joint Motion for Partial Remand (JMR).  

In June 2014 the Board remanded the claims for higher initial ratings for manifestation of psoriatic arthritis for a travel Board hearing, noting that in his March 2014 VA Form 9, the Veteran requested such a hearing.  The issues stated on the title page inadvertently did not address the claim for service connection for bilateral hearing loss.  A deferred rating action in October 2014 noted that the Veteran alleged that his service-connected psoriatic conditions should be changed to cold weather injuries.  

A travel Board hearing was conducted in January 2016 before the undersigned VLJ and a transcript thereof is on file.  At that time it was noted that the 2012 Board decision had granted psoriatic arthritis, in part, on the basis of an opinion of a VA rheumatologist of the Veterans' Health Administration (VHA) that it was more likely than not that psoriatic arthritis was due to inservice cold injuries.  Based on this the Veteran claimed that his disabilities should be rated under 38 C.F.R. § 4.110, Diagnostic Code 7122, for cold injury residuals, to include involvement of the affected joints (as listed in the January 2014 rating decision), and also his "entire skeletal" system, as well as changes of the nails of his fingers and toes.  See pages 2 and 3 of the transcript.  In this regard, the Board now notes that the initial rating decision appealed, in March 2007, denied service connection for "arthritis of the skeletal system."  

At the January 2016 travel Board hearing the Veteran testified that he had been disabled and last worked in 1989 due to psoriatic arthritis.  Pages 4 and 21.  As to this, the Board notes that in correspondence dated January 20, 2015, and entered into VBMS on February 28, 2015, he stated he had been totally and permanently disabled since 1991.  

The Board observes that there was no overlapping of testimony between the 2011 travel Board hearing and the 2016 travel Board hearing.  Specifically, at the time of the 2011 travel Board hearing all of the issues were for service connection and, in fact, service connection has now been granted for each of the disabilities on appeal except for service connection for bilateral hearing loss.  Whereas, the issues addressed at the 2016 travel Board hearing were increased rating claims, although a claim for a TDIU rating was also raised, at page 21 of that transcript.  

By letter of August 2, 2016, the Veteran was notified that the VLJ that conducted the July 20, 2011, travel Board hearing (as to the claim for service connection for bilateral hearing loss) was no longer employed by the Board and that he could request another hearing on the matter addressed at the 2011 hearing before a VLJ that would decide that claim.  Later in August 2016 the Veteran responded that he desired another hearing before a VLJ sitting at the RO.  By letter in September 2016 he was notified that such a hearing had been rescheduled for November 1, 2016.  

In VA Form 21-526b and 21-4138, both in February 2014, the Veteran set forth claims for service connection for disabilities of the shoulders, hands, feet, knees, hips neck, radiculopathy of each lower extremity, and gastritis all claimed as due to service-connected psoriatic arthritis.  Also, at the 2016 travel Board hearing the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised.  These matters have not been adjudicated by the RO and, so, the Board does not have jurisdiction over them and they are referred to the RO for appropriate consideration.  38 C.F.R. § 19.9(b) (2015). 

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

Ever since the Veteran filed his claim for service connection he has had constitutional manifestations of psoriasis, including active joint involvement due to psoriatic arthritis, which are totally incapacitating.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for psoriatic arthritis are met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.14, 4.20, 4.21, 4.27, 4.71a, Diagnostic Code 5002 - 5009 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a November 22, 2006, letter informing the Veteran of how to substantiate his initial claim for service connection.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This appeal arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs) are on file as are VA treatment records and voluminous private clinical records.  

The Veteran testified at the 2011 Board hearing that postservice private treatment records of his primary care physician, Dr. Vincent, in the 1970s had been destroyed and that physician was now deceased.  Page 16.  Dr. Vincent had treated him for nail fungus but the Veteran stated that this had the same manifestations as a cold injury.  He had been exposed to cold weather when stationed in Germany.  Page 23.  He was subsequently diagnosed with psoriatic arthritis in 1985.  Page 17.  He stated that the medical literature had had submitted indicated that his psoriasis was triggered by an inservice back injury and cold weather exposure.  Page 25.  His psoriasis caused both skin manifestations and arthritis.  Page 26.  Postservice private records of treatment of the Veteran's back were not available, and those physicians were now deceased.  Page 30.  In a letter received in December 2006 the Veteran explained that postservice treatment records of Drs. Huddleston and Western as well as record of Bridgeport Hospital could not be obtained.  

The record shows that the Veteran received Workers Compensation for an injury sustained in the 1980s and that he has been in receipt of Social Security Administration (SSA) disability benefits.  These records are not on file and it does not appear that any attempt has been made to obtain them.  Also, as the service representative pointed out at the 2016 travel Board hearing the Veteran has not been provided a VA dermatological examination for rating purposes.  However, because of the favorable outcome of this decision there is no prejudice to the Veteran in adjudicating his appeal without having first obtained such records.  

The Veteran was afforded VA rating examinations in November 2013 and August 2014.  The Board finds that these examinations adequate because the examiners discussed the relevant medical history, described the disability and associated symptoms in detail and support all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged, and such is not the case here.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

Also, as to the matters addressed on the merits herein and in compliance with the 2014 Board remand, the Veteran testified in support of the increased rating claims in January 2016.  See Stegall v. West, 11 Vet. App. 268 (1998).  38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, at the 2016 hearing the issues on appeal were identified and the representative specifically elicited testimony from the Veteran as to his relevant clinical history and needed elements as to the severity of his service-connected disabilities at issue.  Moreover, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing. 

Thus, the Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (setting for duties to fully explain the issues and to suggest the submission of evidence that may have been overlooked) and that the Board can adjudicate the claims based on the current record.  

Moreover, in light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).

Background

The STRs are negative for a diagnosis of psoriasis or a cold injury.  At the July 2011 Board hearing the Veteran testified that he had served in Germany beginning in March or April 1969 to August 1970.  Page 9.  He had undergone prolonged exposure to cold in the winter months in Germany but had not sought treatment for some bruising, swelling, and discoloration of his skin.  Page 14.  He had not been able to tolerate cold weather since his military service.  Page 15.  

A January 1995 report from the Arthritis Center of Denton shows that the Veteran's work-related 1987 injury resulted in severe low back pain and hospitalization, with an eventual diagnosis of having had multiple disc injuries.  He had been continuously on workers compensation since 1987.  He developed psoriasis in the 1970s.  He had been on SSA disability benefits since 1990.  He irritated his low back in a 1994 motor vehicular accident, the day after which he developed neck pain with headaches and low back pain radiating to down the right leg to the ankle, and now the pain occasionally radiated to the thigh.  He had been diagnosed as having a fungal infection of the nails in 1979 when he noticed some separation of his nails from the toes and fingers.  He now complained of soreness and swelling of the toes, and difficulty walking since 1984 due to pain in the balls of his feet.  He reportedly had had a fungus infection of the hands since 1979, and had pain at the ends of his fingers since 1984.  At times he had soreness, swelling, and stiffness of the hands which was worse in the right hand.  He now had constant stiffness of the hands and feet.  He was six feet and one inch in height, and weighed 278 pounds.  

In VA Form 21-526, Application for Compensation or Pension, received on September 28, 2006, the Veteran claimed service connection for low back pain, bilateral hearing loss, left ear tinnitus, and arthritis of the "Skeletal" due to cold weather exposure in Germany.  As to treatment for these he related only having had treatment for skeletal arthritis in 1982 by Dr. Huddleston at the Bridgeport Clinic but no postservice treatment for the other disorders.  In an attached letter he explained the circumstances of his inservice cold weather exposure.  He reported that he was treated for nail fungus in 1976, and arthritis was diagnosed in 1977 which was determined in 1985 to be psoriatic arthritis.  He stated that this form of arthritis particularly affected the fingers, toes, and back and also caused scaly patches on the skin.  In another attached letter he explained that he had an inservice low back injury but he was not aware of any service records documenting the injury.  After service he had been hospitalized in 1979, 1982, 1987, 1988, and 1997 but in 1987 a VA MRI had disclosed low back degenerative joint disease (DJD) and a ruptured disc, for which surgery in 1988 had not resolved his continued constant low back pain that was uncontrolled by daily pain medication.  

Records from Dr. G. W. Wharton from 1990 to 1995 cumulatively show that the Veteran sustained an on-the-job low back injury in June 1987.  A July 1990 X-rays showed flattening of the lumbar lordotic curve which was probably due to muscle spasm.  There was lumbosacral narrowing which might be developmental or disc related; some "settling" at L3-4; and minimal lipping at L3-4 and L4-5.  In September 1990 it was reported that he had "DDS" at L3-4, L4-5, and L5-S1, and lumbar motion was limited in flexion, extension, and rotation.  In February 1993 his low back pain also involved his right leg, and he had severely limited low back motion in all planes.  In March 1993 it was felt that he needed a TENS unit for his low back pain but later that month it was reported that he needed a "Respond Select Unit."  In an October 1993 letter the physician reported that the date of injury was "6/30/87" and that the Veteran's employer was "Trinity Construction."  In December 1993 it was noted that the Veteran had an increased burning sensation in his back and some irritation in his right thigh.  In June 1995 he had a recent increase in back pain and increased pain in his extremities.  He walked with a cane.  X-rays of his feet by a podiatrist were reviewed and disclosed that he had a severe destructive process in his interphalangeal joints, and the Veteran reported that he had been told by physicians that he had psoriatic arthritis, and it appeared to Dr. Wharton that this was the case.  

In an August 1995 letter Dr. Wharton reported that the Veteran had had a work-related back injury in June 1987.  In 1998 he had had a hemilaminotomy with foraminotomy at the L4 nerve root on the left and a right L3-4 diskectomy.  At an initial assessment in April 1990 with Dr. Wharton the Veteran had low back pain and lower extremity radicular symptoms.  When last seen in June 1995 he complained of increased lumbar pain and ambulated with a cane.  He had also been diagnosed with psoriatic arthritis, and had a severe destructive process of the interphangeal joints of the feet.  

In an April 1998 letter Dr. Tibbels wrote that the Veteran had significant disability from very severe psoriatic arthritis of the hands and feet which limited motion and fine movement.  He had a considerable amount of pain when walking and in weight-bearing due to arthritis.  

In October 2002 Dr. Shank wrote that since the Veteran's low back surgery, after a 1987 work-related injury, he had developed radiating pain into both lower extremities, and he had also developed neck pain and in recent months had had pain radiating into the left upper extremity.  MRIs had revealed degenerative disc disease (DDD) at C5-6 and C6-7 and at L3-4 and L4-5.  He also had a history of psoriatic arthritis primarily of the hands and feet.  On examination his weight was 241 pounds.  His gait was antalgic.  

In November 2003 Dr. Marshall wrote that the Veteran's psoriatic arthritis had worsened in the last 2 years and involved his hands, legs, and back.  His weight had increased 40 to 50 pounds over the past year.  He denied any soft tissue tenderness.  X-rays from 1994 revealed multiple "DIP" joint erosion and loss of bone about the joints in the feet.  On examination his skin had several psoriatic patches.  There were degenerative changes of the "DIP" joints of all fingers.  There was no abnormality noted of the wrists, shoulders, hips, knees, and ankles.  There were inflammatory changes of the "DIP" joints of the toes, particularly the great toes which were which were greatly shortened.  His hands were a little loose and floppy from bone reabsorption.  Muscle strength was 5/5 in the upper and lower extremities.  The assessment was psoriatic arthritis with severe degenerative changes.  

In March 2005 Dr. B. J. Wroten wrote that most of the Veteran's psoriatic arthritis involved the distal joints of the Veteran's fingers and thumbs.  He also had some "MCP" joint problems of the thumbs with swelling and quite a bit of pain.  The distal joints of the thumbs were completely unstable and somewhat shortened.  He was right handed but did not have a great deal of function of the thumbs.  Current X-rays revealed significantly angulated and dislocated distal joints of both thumbs.  Many of his digits had significant destructive changes of the distal joints, consistent with psoriatic arthritis.  Also, some of his "PIP" joint were a bit affected.  Possible arthrodesis of the distal joint of one of the thumbs was a treatment possibility but fusion of the "MP" joint of that thumb would also have to be done due to severe pain and inflammation.  Most likely a bone graft from the wrist would be needed to augment some of the bone loss in that distal thumb joint, but there could be no guarantee that the fusion would be successful.  If fusion of both joints of that thumb could be done it would eradicate the [disability from] psoriatic arthritis.  However, he should not wait for such a procedure because the joints continued to deteriorate.  In 2 or 3 more years even more bone would be missing and surgery would be more difficult.  The surgery should be done on only one thumb at a time.  

VA outpatient treatment (VAOPT) records show that X-rays in April 2007 revealed severe destructive changes in the distal interphalangeal (DIP) joints of the fingers and thumbs of both hands, with "telescoping" of contiguous bones at those joints.  The proximal interphalangeal (PIP) joints of the 2nd thru 5th fingers were somewhat narrowed but otherwise uninvolved.  The metacarpal joints of the 2nd thru 5th fingers were uninvolved, but the metacarpophalangeal joints of the thumbs showed marked destructive changes.  The interphalangeal joints of both thumbs showed marked hyperextension.  The intercarpal and radiocarpal joints of both hands and wrists appeared uninvolved.  These changes were thought to be compatible with psoriatic arthritis.  

VAOPT records in April 2007 show that X-rays of the cervical spine revealed straightening of the lordotic curvature but no scoliosis.  There was disc space narrowing at C2-3, and generalized narrowing at C5-6 and C6-7, with considerable hypertrophic changes at C5 and C6-7.  These degenerative changes were considered to be severe.  Lumbar X-rays revealed slight straightening of the lordotic curvature but no significant scoliosis.  There was marked narrowing at L5-S1 with "vacuum disc" formation and hypertrophic spurring at that level.  There was mild narrowing at L4-5 with spurs.  There was slight narrowing at L3-4 with mild spurs.  No focal areas of bone erosion or destruction were detected.  These degenerative changes in the lower lumbar spine, particularly at L5-S1, were considered severe.  

Received in September 2007 were multiple medical articles relative to cold injuries, psoriasis, and psoriatic arthritis.  The Veteran submitted additional such information several times in May 2008 together with information relative to cold weather where he was stationed in Germany.  

A March 28, 2007 VAOPT record shows the Veteran complained of pain of his hands, back, knees, and feet.  He had developed nail changes and arthritis around 1970 which had been treated with anti-fungal medication without improvement.  He had developed skin manifestations of psoriasis after his arthritis.  He had been treated by a private rheumatologist with different nonsteroidal anti-inflammatory drugs (NSAIDs) until the early 1990s.  He now had pain all the time and had developed deformities.  His morning sickness lasted about 2 hours, and the pain improved somewhat with movement.  On physical examination he had a skin rash [which was not described].  He had no abnormalities of the nails.  He had psoriasis on the elbows and knees.  

An April 5, 2007, VAOPT record shows that the Veteran had full range of motion of the shoulders, elbows, wrists, and hands.  He had arthritis "mutilans" of the bilateral fingers.  He had fullness and tenderness of the bilateral MCPs and the 2nd thru 5th PIPs.  There was tenderness of the left wrist to palpation.  He had full range of motion of both hips, knees, ankles, and feet.  He had arthritis "mutilans" of both feet.  The assessment was inflammatory arthritis characterized by psoriasis and arthritis mutilans leading to a clinical diagnosis of psoriatic arthritis.  It was noted that he had severe arthritis changes of the DIP joints of the toes, telescoping; severe arthritis changes of the DIP joints of the fingers, telescoping.  

At an April 2008 DRO hearing the Veteran submitted color photographs depicting his hands.  He rendered testimony in support of claims for service connection for bilateral hearing loss, tinnitus, low back pain, and arthritis of the skeletal system.  He testified that he injured his low back during service in Germany for which he had not sought medical treatment.  Pages 3 and 4.  He had tried taking Naprosyn, NSAIDs, muscle relaxants, and injections without any significant relief.  Page 7.  He stated that cold weather exposure could precipitate psoriasis.  Page 8.  The psoriasis affected his skin and his scalp.  Pages 8 and 9.  He stated that the color photographs depicted discoloration and bruising of his hands.  Page 9.  

A May 1, 2008 VAOPT record shows that the Veteran was given medication for itching and inflammation of the scalp and a facial rash.  He was also given medication to apply to psoriasis of his elbows; and a shampoo for what was described as a fungal infection to be applied to his scalp, eyebrow, and beard area.  On examination he had an antalgic gait.  He weighed 241 pounds.  The assessment was low back pain with radiculopathy.  

Dr. Tibbels reported in July 2009 that he had treated the Veteran for more than 20 years, during which the Veteran endured pain from psoriatic arthritis which had caused bone and joint complaints.  This disease had progressed over the years and he now had severe psoriatic arthritis causing severe deformities of the hands and feet, because his psoriatic arthritis affected his distal joints.  More proximal joints, including the wrists, ankles, hips and knees were not spared.  He had significant spinal spondylopathy which had progressed to the point of severe disability.  He was never free of pain in these joints.  Psoriatic arthritis was different from other arthritic processes in that it caused more damage to the bone than to the joint.  While it also affected the skin, the skin was better able to repair damage than any self-repair to the joints.  

A statement from Dr. Tibbels and statements from several lay persons were received in April 2010 in support of the claim for service connection for psoriatic arthritis but do not attest to the severity of this disability.  

The Veteran testified at a second DRO hearing in April 2010 in support of his claim for service connection for tinnitus and hearing loss as well as for back pain, and arthritis of the skeletal system.  The Veteran testified that Dr. Tibbels had periodically put the Veteran on pain medication for psoriatic arthritis.  Page 5.  The photograph he previously submitted depicted him during service, in February 1970.  Page 7.  

In May 2010 a VA physician's medical opinion was rendered concluding that in light of a negative separation examination it would be speculative to conclude that psoriatic arthritis originated during service.  

In July 2010 the Veteran submitted numerous medical articles relative to cold injuries and their residuals, psoriatic arthritis, and rheumatoid arthritis.  

In August 2010 B. Carpenter, a podiatrist, of North Central Texas Orthopaedics and Sports Medicine, wrote that on examination dorsalis pedis and posterior tibial pulses were 2/4, bilaterally.  His skin was thickened, especially around the toes.  His toenails were pitted, thickened, and discolored with large amounts of degeneration.  He had dry scaling skin around the heels and balls of both feet and both hands.  The great toes were extremely short.  His toes were severely deformed at the interphalangeal joints.  They appeared to be collapsed and had a "mallet toe" deformity.  There was no motion in that area and there was edema of both forefeet.  There was severe pain on palpation of the sub-metatarsal heads of all toes.  Ankle motion was normal, with 5/5 strength, and intact ankle and knee reflexes.  X-rays, in weight-bearing, revealed "the proximal phalanx bilateral to be severely degenerated right worse than left, barely any joint left, and total collapse of the metatarsophalangeal joints first bilateral."  The dorsal interphalangeal joints were gone on both sides.  The assessment was severe psoriatic arthritis.  The use of orthotics was recommended.  

A January 2011 medical opinion of a VA rheumatologist was, after reviewing the record, that it was more likely than not that the Veteran had a predisposition to spondyloarthropathy based on his right 3rd finger stiffness on his service entrance examination but it was more likely than not that his psoriatic arthritis manifested after service but was triggered by inservice cold injuries, and manifested as back problems during sleep in the 1970s.  His nail fungus and gout, with questionable sausage digit in the 1970s, had been misdiagnosed and as likely as not were symptoms of psoriasis or psoriatic arthritis, but likely unrelated to this were nodules or cysts of the right lower back and right scapular area.  

At the July 2011 travel Board hearing, in connection with multiple claims for service connection, the Veteran testified that he was diagnosed with severe psoriatic arthritis in 1985.  Page 17.  He also emphasized his inservice exposure to cold weather, as a precipitating factor of psoriatic arthritis; that he had skin manifestations; and that an early manifestation of his psoriatic arthritis had been deformities of his nails, which had been misdiagnosed as a fungal infection.  

In April 2013 Dr. Tibbels wrote that the Veteran had been diagnosed with severe psoriatic arthritis in 1985.  The manifestations of this disease could include back pain as such patients were prone to spinal involvement.  His postservice work-related back injury in 1987 and vehicular accident injury in 1994 did not preclude spinal involvement from psoriatic arthritis.  

In September 2013 the clinician that had rendered an opinion in May 2013 noted that in May 2013 the claim file had not been available for review.  Upon a current review of the claim file it was opined that because the STRs were negative as to the Veteran's back that his current back condition was not related to service.  The current back condition was related to the postservice injuries.  That was nothing in medical literature that supported the contention that rheumatoid arthritis could aggravate a pre-existing back condition.  Rheumatoid conditions could cause spinal issues with symptoms of pain and limitation of motion, with typical rheumatoid changes on imaging studies.  Rheumatoid conditions could also co-exist with a previous or concurrent back condition.  It was less likely as not that the current rheumatoid condition caused any aggravation of the new and separate back condition of disc and facet pathology, status post surgical decompression.  While the rheumatoid could be causing some degree of back pain, it required speculation to separate this out from the new and separate back condition(s) noted after service.  

On VA examination in November 2013 examination for arthritis the Veteran's claim file was reviewed.  The results of past X-rays were reported.  The Veteran required continuous medication for his arthritic condition but it had not caused him to lose weight or to have anemia.  He had pain, with or without joint movement, as well as limited movement of the fingers, hands, toes, and feet.  He had severe deformities of the thumbs, a crooked right 3rd finger, slightly crooked left 3rd finger, and "severe fungus" on all fingernails of all fingers.  He had very crooked 2nd and 3rd toes of the right foot, and crooked 4th and 5th toes of the left foot.  The right great toe was much shorter and he had bilateral hallux valgus.  There was a severe fungus of all toenails.  He did not have any other involvement of any systems, other than the joints.  He did not have exacerbations, incapacitating or not incapacitating.  He did not have any constitutional manifestations associated with active joint involvement which were totally incapacitating.  He regularly used a cane for ambulation.  It was also reported that his condition did not affect his ability to work.  

On VA examination of the Veteran's feet in November 2013 the claim file was reviewed.  On examination he had severe symptoms from bilateral hallux valgus with the functional equivalent to amputation of the great toe, but he had not had surgery.  He did not have malunion or nonunion of the tarsal or metatarsal bones.  He had bilateral hallux valgus and a very short right great toe.  The 2nd and 3rd toes of the right foot and the 3rd and 4th toes of the left foot were crooked.  His foot condition impacted his ability to work, precluding manual labor.  

On VA examination of the Veteran's hands and fingers in November 2013 the claim file was reviewed.  He was right handed and had psoriatic arthritis of the fingers of both hands.  He did not have flare-ups that impacted function of his hands because he had pain in all his fingers which was constant.  He had limitation of motion or evidence of painful motion of the fingers and thumbs.  As to the ability to oppose the thumb, there was no gap between the thumb pad and the fingers.  There was a gap between fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips which was less than 1 inch (2.5 cms) as to the left 2nd finger, and the 2nd, 3rd, and 4th fingers of the right hand.  There was painful motion beginning at that gap in those fingers.  There was no limitation extension or painful motion of the 2nd or 3rd fingers.  There was no additional limitation of motion on repetitive use testing.  It was reported that the Veteran did not have any functional loss or functional impairment of any fingers or thumbs.  However, it was also reported that the Veteran had additional limitation of motion of some fingers or thumbs after repetitive use testing.  He had deformity of the right thumb and 3rd finger as well as the left thumb, and left 3rd and 5th fingers.  He had tenderness or pain on palpation of the joints or soft tissue of both hands and the thumbs and fingers.  Hand grip was 4/5.  He did not have ankylosis of any thumb or any of his fingers.  He did not have such functional impairment that no effective function would remain other than that which would equally be well served by an amputation with prosthesis.  Arthritis had been documented in multiple joints of the hands.  His condition affected his ability to work, such as employment requiring gripping or holding.  He had gaps in both thumbs of more than 2.5 cms. from the palm.  

On VA examination in August 2014 it was noted that the Veteran weighed 243 pounds.  He did not require continuous medication for psoriatic arthritis, have anemia, and had not lost weight due to this condition.  It caused pain, with or without movement as well as limited motion in his entire spine, as well as in both shoulders, hips, knees, ankles, and his hands and fingers as well as feet and toes.  It was reported that the psoriatic arthritis did not cause any joint deformities.  He did not have any involvement of any other bodily systems except the musculoskeletal skeletal system.  He did not have exacerbations which were either incapacitating or not incapacitating because he had continuous joint pain.  He did not have constitutional systems which were totally incapacitating.  He did not use an assistive device for locomotion.  X-rays had revealed abnormalities of the right hip and both acromioclavicular joints in addition to the cervical spine.  The psoriatic arthritis impacted his ability to work because he was unable to walk, sit, stand or lift things for extended periods of time.  

Further examination was done of the Veteran's hips in which he had bursitis with psoriatic arthropathy.  After range of motion testing in all planes it was reported that he had functional loss due to decreased and painful motion, as well as disturbance of locomotion and interference with sitting, standing, and weight-bearing.  Pain could significantly limit function upon repeated use.  His hip condition impacted his ability to work because he could only walk 10 feet at one time, walk for only 15 minutes in an 8 hour day, only sit or stand at one time for 30 minutes, and sit or stand for only 2 hours in an 8 hour day.  

On examination of the Veteran's knees he had bilateral psoriatic arthropathy associated with right knee instability.  He had pain, weakness, and swelling with flare-ups 28 times yearly lasting 3 days during which he could not walk, run or stand for extended periods of time.  After range of motion testing in all planes it was reported that he had functional loss due to decreased and painful motion, instability, as well as disturbance of locomotion and interference with sitting, standing, and weight-bearing in both knees.  Pain could significantly limit function upon repeated use.  He had slight right knee instability but none in the left knee.  His knee conditions impacted his ability to work because he could only walk 150 feet at one time, walk for only 15 minutes in an 8 hour day, only sit or stand at one time for 30 minutes, and sit or stand for only 2 hours in an 8 hour day.  

On examination of his shoulders he had psoriatic arthropathy, bilaterally.  He complained of reduced strength during flare-ups, difficulty lifting, and decreased motion.  On testing he had painful and decreased shoulder motion, bilaterally, but no ankylosis.  It was reported that he had bilateral hypertrophy of the shoulders due to separations.  He was unable to lift his arms above shoulder level.  This condition impacted his ability to work.  

On examination of the Veteran's hands and fingers it was noted that he was right handed.  He had limited and painful motion of all fingers of both hands.  On opposition of the thumb there was a gap between the pad and fingers of more than 2 inches.  On flexion of all other fingers there was a gap of 1 inch or more between the fingertips and the transverse crease of the palm.  Extension was limited to more than 30 degrees in the 2nd and 3rd fingers of both hands, with pain.  He could not perform repetitive testing due to pain.  He had functional impairment due to limited motion, weakened and painful movement, and excess fatigability of all fingers of both hands.  Pain, weakness, and fatigability could significantly limit function during flare-ups.  Grip strength was only 2/5, bilaterally.  He had ankylosis of the interphalangeal joint of each thumb in either rotation or angulation.  He had ankylosis of the 2nd, 3rd, and 4th fingers of the right hand in extension at the MCP joints and in rotation or angulation at the PIP joints.  In the left hand he had ankylosis of the 2nd, 3rd, and 4th fingers in rotation or angulation at the PIP joints.  It was reported that the ankylosis caused weekend grip.  There was no functional impairment equating to amputation with a prosthesis.  The condition impacted his ability to work in that he could only lift 20 pounds.  

On examination of the Veteran's feet the Veteran complained of pain and being unable to stand for extended periods of time.  He had pain and swelling on use and manipulation of the feet.  He had moderate toenail deformities.  His foot condition did not require arch supports, orthotic inserts or shoe modifications and did not chronically compromise weight-bearing.  He had limited and painful motion in both feet as well as pain during weight-bearing and nonweight-bearing.  He had deformity of both feet, with disturbance of locomotion and interference with sitting and standing.  He did not use an assistive device for locomotion.  There was no functional impairment equating to amputation with a prosthesis.  The condition impacted his ability to work because he was unable to walk, stand or run for extended periods of time.  

On thoracolumbar spinal examination it was reported that the Veteran had been diagnosed with thoracolumbar psoriatic arthritis.  He reported having flare-ups with pain, numbness and weakness 28 times yearly lasting 3 days, during which he had to rest.  After range of motion testing it was reported that he had functional impairment due to decreased and painful motion, disturbance of locomotion and interference with sitting and standing.  Pain could significantly limit function during flare-ups.  He had localized tenderness to palpation.  He had guarding and muscle spasm but it did not result in an abnormal gait or spinal contour.  Strength in the lower extremities was 5/5, throughout, and without muscle atrophy, bilaterally.  Reflexes were normal, bilaterally.  Sensations were intact except for being decreased at the right foot and toes.  He had mild radicular pain and numbness in the right lower extremity in the femoral and sciatic nerve distributions but no radicular symptoms in the left lower extremity.  It was reported that he had intervertebral disc syndrome (IVDS) of the thoracolumbar spine with incapacitating episodes of less than 1 week in the past 12 months.  His thoracolumbar spine condition impacted his ability to work because he could not lift more than 20 pounds, walk more than 150 feet at one time, walk more than 15 minutes in an 8 hour day, sit or stand for more than 30 minutes at one time or for more than 2 hours in an 8 hour day.  

On examination of the Veteran's cervical spine it was reported that the Veteran had been diagnosed with cervical psoriatic arthropathy with degenerative joint disease (DJD).  He reported having flare-ups with pain, numbness and weakness 28 times yearly lasting 3 days during which he was unable to move or turn his neck.  After range of motion testing it was reported that he had functional impairment due to decreased and painful motion.  Pain could significantly limit function during flare-ups.  He had localized tenderness to palpation.  He had guarding and muscle spasm but it did not result in an abnormal gait or spinal contour.  Strength in the upper extremities was 5/5, throughout, and without muscle atrophy, bilaterally.  Reflexes were normal, bilaterally.  He did not have any radicular upper extremity symptoms and sensation was normal in the upper extremities.  He did not have cervical IVDS.  His cervical spine condition impacted his ability to work because he could not lift more than 20 pounds.  

The examiner stated that the Veteran's psoriatic arthritis had at least as likely as not spread to his shoulders, hips, knees, cervical spine, and thoracolumbar spine injuring the nerve causing radiculopathy.  

In September 2014 a VA medical opinion was rendered that not only was there no medical record evidence to indicate that the Veteran should be service-connected for psoriatic arthritis, as it was not diagnosed until 1985, but the lower extremity radiculopathy was less likely as not due to psoriatic arthritis because radicular symptoms were only first shown following a postservice injury and surgery therefor. 

At the January 2016 travel Board hearing the Veteran raised the matter of the appropriateness of the Diagnostic Codes used to evaluate the severity of his psoriatic arthritis.  Page 2.  It was alleged that, because his psoriatic arthritis was precipitated by inservice exposure to cold weather, it should be rated under Diagnostic code 7122 as residuals of a cold injury, and that the involvement affected his entire skeletal system in addition to dermatological manifestation, as well as changes of his nails.  Page 3.  The presiding VLJ stated that all potentially applicable Diagnostic Codes would be considered.  Page 3.  The Veteran testified that he had not worked since 1989 because of his psoriatic arthritis.  Page 4.  

The Veteran testified that he had spent over there months on bed rest every year.  This included between one to five days per episode depending on the severity of each episode.  He lived by himself and, so, he had no one to provide assistance during such episodes.  He had constant pain.  Page 5.  He had driven by himself to the hearing but would probably spend three to five days recuperating.  Page 6.  Also, he had had to take many breaks during his drive to the hearing.  Page 9.  His condition was worse in cold weather.  Page 7.  He had tingling and burning sensations in his hands and feet.  Page 8.  His fingers would sometimes have a bluish color.  Page 9.  Many of his nails had fallen off.  The nail of his left index finger had fallen off and was now beginning to grow back.  Another nail was beginning to separate.  Page 10.  He now wore a wristband which had been given to him last year by a therapist for support of his wrist. In the past he had had allergic reactions to NSAIDs, including stomach problems, as a result of which he no longer took such medication on a regular basis but only on some occasions.  Page11.  

The service representative stated that the Veteran had not been afforded a VA dermatological examination to determine that the Veteran had skin manifestations due to psoriasis and the severity of such involvement.  The presiding VLJ noted that the Veteran had been afforded VA examinations of all of his joints and his gastrointestinal system.  Page 12.  The presiding VLJ also noted that he had not been provide a VA neurology examination addressing his complaints of numbness and tingling.  Pages 12 and 13.  The Veteran did note that there were neurologic findings contained in the VA examination of his back with absent knee reflexes and loss of sensation in some areas due to radiculopathy.  Page 13.  He had received private treatment for skin problems but he could not continue such treatment because the private clinic was too far away.  Page 14.  The record was to be held open for 30 days to allow for the submission of additional evidence.  Page 16.  

The presiding VLJ noted that it was contended that not only should the Veteran's psoriasis receive higher ratings for its' various manifestations but that when appropriately rated he would meet the criteria for a TDIU rating.  Page 21.  

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21. Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

When psoriasis has arthritic manifestations, it may be rated analogously as degenerative arthritis, or as rheumatoid arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5009.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5002 rheumatoid arthritis, when an active process, is rated 20 percent disabling when there are to exacerbations a year in a well-established diagnosis.  A 40 percent rating is warranted with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more time yearly.  A 60 percent rating is warranted with less than the criteria for a 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more time years or a lesser number over prolonged periods.  A 100 percent rating is warranted when there are constitutional manifestations associated with active joint involvement which are totally incapacitating.  

When rheumatoid arthritis is not an active process, the rating is to be assigned for residuals, and for residuals such as limitation of motion or ankylosis either favorable or unfavorable, the rating is made under the appropriate Diagnostic Code for the specific joint(s) involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the Diagnostic Codes a rating of 10 percent is assigned for each such major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

A note to Diagnostic Code 5002 states that ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation is assigned.  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

Diagnostic Code 5003 provides that degenerative arthritis "will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved."  38 C.F.R. § 4.71a, Diagnostic Code 5003.  "When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10[%] is for application for each such major joint or group of minor joints affected by limitation of motion. . . ."  Id.  "In the absence of limitation of motion," a 10% disability rating is warranted "[w]ith X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups." Id. (emphasis added).  "For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints," whereas "multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities . . . are considered groups of minor joints, ratable on a parity with major joints."  38 C.F.R. § 4.45(f) (emphasis added).  

To the extent that the appellant argues that he has arthritis of a minor joint sufficient to warrant a 10percent disability rating under DC 5003, the distal interphalangeal (DIP) joint is not a major joint or minor joint group for the purpose of rating disabilities from arthritis.  See 38 C.F.R. § 4.45(f).  

Handedness is determined by the evidence for the purpose of a rating for a dominant upper extremity.  38 C.F.R. § 4.69.  

Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand

(1) For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, 

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  38 C.F.R. § 4.71a.  

(4)(iii) if only the carpometacarpal or interphalangeal joint of a thumb is ankylosed, and there is a gap of more than two inches (5.1 cms) between the thumb pad and the fingers, with the thumb attempt to oppose the fingers, a rating for unfavorable ankylosis will be assigned; and under 4(iv) if the gap is two inches (5.1 cms) or less, a rating for favorable ankylosis will be assigned.  

38 C.F.R. § 4.71a, DC 5224 provides that favorable ankylosis of the thumb of the major or minor extremity warrants a 10 percent rating, and unfavorable ankylosis of the thumb of the major or minor extremity warrants a 20 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5228 limitation of motion of a thumb warrants a noncomepensable rating of the thumb of the major or minor extremity when there is a gap of less than one inch (2.5 cms) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted when there is a gap of one to two (2.5 to 5.1 cms) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted when there is a gap of more than two inches (5.1 cms) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5229 limitation of motion of the index (2nd finger) or longer (3rd or middle finger) warrants a noncompensable rating when of the major or minor extremity when there is a gap of less than one inch (2.5 cms) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A maximum 10 percent rating is warranted of the major or minor extremity with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5230 any limitation of motion of the ring (4th finger) or little (5th) finger of the major or minor extremity warrants a noncompensable evaluation.  

The VA's Schedule for Rating Disabilities does not provide ratings based on limitation of motion of the toes.  However, 38 C.F.R. § 4.71a, Diagnostic Code 5173 provides that amputation of three (3) or four (4) toes without metatarsal involvement and not including the great toe warrants a maximum rating of 10 percent.  With amputation of three (3) or four (4) toes without metatarsal involvement and including the great toe a maximum rating of 20 percent is warranted.  Under Diagnostic Code 5171 amputation of the great toe without metatarsal involvement warrants a maximum rating of 10 percent.  

Inasmuch as the Veteran stated that he also has dermatological manifestations of psoriasis, the Board noted that under 38 C.F.R. § 4.118, Diagnostic Code 7816, psoriasis warrants a noncompensable rating when affecting less that 5 percent of the entire body or exposed areas and; no more than topical therapy is required during the past 12 month period.  

A 10 percent rating is warranted if psoriasis results in at least 5 percent, but less than 20 percent, of the entire body being affected, or at least 5 percent, but less than 20 percent, of exposed areas being affected; or, if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent evaluation is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas is affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted in cases of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code7816. 

Alternatively, Diagnostic Code 7816 provide that psoriasis may be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

Because Diagnostic Code 7816 provides for rating based on criteria set forth therein or on the basis of disfigurement of the head, face, or neck under Diagnostic Codes 7800 or on the basis of scarring under Diagnostic Code 7801, 7802, 7803, 7804 or 7805, even if a skin condition causes scarring, a claimant is rated only as to either his skin condition or the disfigurement or the scarring, whichever is predominant.  Otherwise stated, he is not entitled to a rating for both.  Johnson v. McDonald, No. 14-2778, slip op. at 9 (U.S. Vet. App. March 1, 2016) (addressing DC 7806).  

Scars of the head, face, or neck from burns or other causes, or other disfigurement of the head, face, or neck when manifested by one characteristic of disfigurement warrants a 10 percent rating.  With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent rating.  With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 scars not of the head, face, or neck from burns or other causes that are deep and nonlinear when involving an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  Scars not of the head, face, or neck from burns or other causes that are deep and nonlinear when involving an area of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent rating.  Scars not of the head, face, or neck from burns or other causes that are deep and nonlinear when involving an area of area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent rating.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7802 scars not of the head, face, or neck, from burns or other causes that are superficial and nonlinear involving an area or areas of 144 square inches (929 sq. cm.) or greater warrants a 10 percent rating.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 one or more scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  

Under DC 7805 a rating for any disabling effect(s) of a scar not considered in ratings under DCs 7800 through 7804 is to be assigned under an appropriate Diagnostic Code.  

Here, it is neither contended nor shown that the Veteran has any disfigurement of the head, face or neck or that he has any residuals scarring.  

In this case the evidence indicates that it was inservice exposure to cold weather that precipitated the Veteran's psoriasis.  Under 38 C.F.R. § 4.110, Diagnostic Code 7122, a 10 percent rating is warranted when the record establishes that the cold injury residuals are productive of arthralgia, or other pain, numbness, or cold sensitivity.  For a 20 percent rating, the record must establish that the Veteran's disability is manifested by arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, sub-articular punched out lesions, or osteoarthritis).  A maximum 30 percent rating is assigned under Diagnostic Code 7122 for cold injury residuals manifested by arthralgia or other pain, numbness, or cold sensitivity plus 2 or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punch out lesions, or osteoarthritis).  

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes and complications at the site of a cold injury scar or peripheral neuropathy should be evaluated separately.  Note (1) to Diagnostic Code 7122 also provides that other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., should be evaluated separately unless they are used to support an evaluation under Diagnostic Code 7122.  See 38 C.F.R. § 4.10, Diagnostic Code 7122, Note (1) (2015). 

Note (2) to Diagnostic Code 7122 provides that each part affected should be evaluated (e.g., hand, foot, ear, nose) separately and the ratings combined under 38 C.F.R. §§ 4.25 and 4.26.  

Analysis

Initially the Board notes that although the RO has rated some of the fingers of the Veteran's hands, and his toes, on the basis of psoriatic arthritic involvement, a review of the evidence shows that the psoriatic involvement has, in fact, affected all of the fingers of both hands and not just the 2nd, 3rd, and 5th fingers of the right hand and the 2nd finger of the left hand.  

Psoriatic arthritis is not listed in VA's Schedule for Rating Disabilities.  When a disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. § 4.20.  This is done by the use of a build-up Diagnostic Code, with the first two digits from the part of the rating schedule most closely identifying the part of bodily system, and the second two digits being "99" indicating an unlisted condition.  However, the CAVC has held that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted.'"  Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (emphasis added). 

The strict application of criteria in an analogous Diagnostic Code is not generally appropriate because analogous ratings under 38 C.F.R. § 4.20 requires only "closely analogous"-and not identical-functional impairment, anatomic localization, and symptoms between an unlisted and a listed disability.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (faulting the Board's strict application of DC criteria to a condition being rated by analogy).  

In this case, the involvement of many joints of the distal portions of the extremities more closely resembles rheumatoid arthritis.  In this regard, among the voluminous medical articles and information submitted from the Veteran is an article received in July 2011 of the Annals of [the] New York Academy of Sciences, Bollet & Turner: Psoriatic Arthritis, at pages 1016 and 1017 [the date of publication was not provided].  This article states that generalized osteoporosis with accentuation near involved joints, was usually seen in rheumatoid arthritis, but a particular patient under study [for psoriatic arthritis] had very marked osteoporosis immediately juxtaposed to all joints of the hands and feet, including the DIPs with very little thinning of the shafts of the bones in areas between the joints.  While hypochromic anemia was frequent in rheumatoid arthritis, it was found in only one patient with psoriatic arthritis.  A comparison of features of psoriatic arthritis and rheumatoid arthritis indicated that DIP involvement was unusual in rheumatoid arthritis but frequent in psoriatic arthritis.  Symmetrical joint involvement was frequent in rheumatoid arthritis but unusual in psoriatic arthritis.  Simultaneous changes in skin and joints did not occur in rheumatoid arthritis but was frequent in psoriatic arthritis.  Massive bone destruction was unusual in rheumatoid arthritis but frequent in psoriatic arthritis.  

Another article submitted by the Veteran in July 2011 indicates that differentiating psoriatic arthritis from other diseases was best done by considering skin lesions, the peripheral arthritis, and spinal involvement.  The skin lesions could be so small that the patient was unaware of them, particularly small lesions of the scalp.  The clinical appearance of joints in psoriatic arthritis might simulate gout, particularly in patients with distal joint arthritis.  Moreover, other medical articles submitted indicate that psoriatic arthritis is one of many forms of inflammatory arthritis, which include gout and rheumatoid arthritis.  

In this regard, a note to 38 C.F.R. § 4.71a, provides that gout, under Diagnostic Code 5017, is to be rated as rheumatoid arthritis.  Similarly, under Diagnostic Code 5009, other unlisted forms of arthritis are to be rated as rheumatoid arthritis.  Accordingly, the Board concludes that the similarity of the pathological processes, the bodily systems affected, and joints involved in the Veteran's psoriatic arthritis is such as to be more appropriately rated as rheumatoid arthritis.  With respect to the assertion that consideration should be given to evaluation on the basis of cold injury residuals, the Board acknowledges that it appears that exposure to cold during service precipitated the Veteran's psoriasis into becoming an active disease entity.  However, this does not necessarily mean that the Veteran has chronic and disabling residuals of any cold injury.  Both cold injuries and psoriasis can cause localized pain and sensory changes as well as nail abnormalities and color changes of the skin.  However, while radiological studies have shown bony abnormalities consistent with psoriatic arthritis, they have not documented the presence of punched out lesions which are characteristic of cold injuries.  Moreover, as there is a significant overlap and similarities of the symptoms of cold injury residuals and psoriatic arthritis, to award separate ratings for cold injuries and for psoriatic arthritis would constitute double compensation, i.e., paying twice for the same symptoms, and also called pyramiding, which his prohibited under 38 C.F.R. § 4.14.  

With respect to the proper evaluation for psoriatic arthritis rated analogously as rheumatoid arthritis, the Board observes that ratings for 20 percent, 40 percent may consider the frequency of incapacitating exacerbations and a rating of 60 percent may considered the frequency as well as severity of incapacitating exacerbations, and requires that the episodes be severe.  Alternatively, overall impairment of health is considered for a 40 percent rating, i.e., definite impairment, and for a 60 percent rating weight loss and severe impairment.  When there is total incapacitation with constitutional manifestations and active joint involvement a 100 percent rating is warranted.  

While Note 1 to the Formula for Rating IVDS based on Incapacitating Episodes defines an incapacitating episodes as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, the rating criteria for rheumatoid arthritis at 38 C.F.R. § 4.71a, Diagnostic Code 5002 provides no definition of incapacitating episodes.  

The evidence shows that in 1995 the Veteran weighed 278 pounds.  At the time of the 2014 VA examinations he weighed only 243 pounds.  Thus, there is evidence of weight loss.  As noted earlier, the schedular criteria for a 60 percent rating of anemia is not appropriate when rating psoriatic arthritis analogously because it is not a common symptom of psoriatic arthritis, as opposed to rheumatoid arthritis.  

The Veteran has symptoms not only affecting his musculoskeletal system but also his skin and his nails, as well as at least localized sensory abnormalities.  At this point the Board does not have to address whether the Veteran's lumbosacral radicular symptoms stem from his postservice low back injury, only following which he developed radicular symptoms, as opposed to being due to his psoriatic arthritis as was concluded at the time of the recent 2014 VA spinal examination.  This is because it is clear that the Veteran's multi-bodily system involvements from psoriasis are constitutional manifestations.  

In this case, as early as the mid-1990s it was felt that X-rays revealed a severe destructive process in the interphalangeal joints of the Veteran's feet.  Dr. Tibbels reported in 1998 that the Veteran had severe psoriatic arthritis of the hands and feet.  Even more recently, in 2003, the Veteran had not only psoriatic skin patches but X-rays revealed that the psoriatic arthritis had caused severe changes in his hands and feet.  

Even prior to filing his claim for service connection in September 2006, a private physician even suggested in 2005 that the Veteran undergo fusion of the joints of both thumbs and it was recommended that the surgery be done within 2 or 3 years, before a loss of even more bony material.  However, the Veteran has not had fusion of the joints of the thumbs but subsequent X-rays in 2007 revealed continued worsening of the psoriatic arthritis with telescoping of the DIP joints of the fingers and marked destructive changes at the metacarpophalangeal joints of the thumbs and marked hyperextension of the interphalangeal joints of the thumbs.  And, even more recently, VA examination in 2014 found that the interphalangeal joint of each thumb was ankylosed in an abnormal position, in addition to ankylosis of the PIP joints of the 2nd, 3rd, and 4th fingers of both hands and the MCP joints of those fingers in the right hand.  

Furthermore, VA X-rays in 2007 revealed arthritis "mutilans" of both feet, or in other words, mutilating changes in the Veteran's feet.  This is confirmed by a private podiatrist in 2010 who noted that the Veteran's toes were so severely deformed at the interphalangeal joints that he had a "mallet toe" deformity.  

Although the November 2013 VA examiner found that the Veteran did not have constitutional manifestations with active joint involvement that were totally incapacitating, the Board disagrees.  Indeed, on VA examination of the Veteran's feet in November 2013 it was concluded that the condition of his feet precluded manual labor and the severity of involvement of the great toes was such as to be the functional equivalent of amputation.  Significantly, examination of his hands and fingers in 2013 noted that he did not have flare-ups because he had continuous, i.e., unabated, symptomatology.  It was opined at that time that the condition of his hand affected his ability to engage in employment requiring gripping and holding, with an inability to bring his thumbs to his palms.  

There is also ample evidence that the psoriatic arthritis has begun to affect other joints.  For example the 2014 examination found that he had psoriatic arthropathy of both knees, with instability of the right knee.  His knee conditions impacted his ability to work because he could only walk 150 feet at one time, walk for only 15 minutes in an 8 hour day, only sit or stand at one time for 30 minutes, and sit or stand for only 2 hours in an 8 hour day.  A similar level of disability was found on examination in 2014 to be due to his thoracolumbar spine.  Moreover, examination of his cervical spine and of his hands and fingers found that he could not lift more than 20 pounds.  

Regarding incapacitating episodes, the 2014 VA examinations of the cervical and thoracolumbar spinal segments noted that he had flare-ups 28 times yearly lasting 3 days each.  Furthermore, the Veteran testified in 2016 that he had not worked since 1989 because of his psoriatic arthritis and he had spent over there months on bed rest every year.  This included between one to five days per episode depending on the severity of each episode.  

In view of the foregoing and with the favorable resolution of doubt in favor of the Veteran, the Board concludes that the Veteran has had active psoriatic arthritis with constitutional symptom that have been totally incapacitating since he filed his claim for service connection.  Inasmuch as this warrants the maximum schedular rating of 100 percent, analogously, under 38 C.F.R. § 4.71a, Diagnostic Code 5002, there is no potentially higher rating which could be assigned on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) and Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  


ORDER

A 100 percent schedular rating for psoriatic arthritis is granted, subject to applicable law and regulations governing the award of monetary benefits.  


REMAND

In light of the Veteran's request for a travel Board hearing, the issue of service connection for bilateral hearing loss must be returned to the RO so that the Veteran may testify in support of that claim at a Travel Board hearing before a VLJ that will decide that claim.  

In this regard, the Board observes that the Veteran was notified by letter in September 2016 that a hearing had been rescheduled for November 1, 2016, at Waco, Texas.  As to this, a search of a Board database does not indicate that any travel Board hearings or videoconference hearings are scheduled to take place in Waco, Texas, at that time.  Thus, this matter must be clarified by the RO.  




Accordingly, the case is REMANDED for the following action:

Ensure that the Veteran is scheduled for a travel Board hearing in accordance with the docket number of his appeal or at a later date if requested in a timely manner by the Veteran.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


